IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RENARD LAMAR TURNER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1408

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

     Respondents.
___________________________/

Opinion filed September 20, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Renard Lamar Turner, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Barbara Debelius, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.